SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB/A (Amendment No.1) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED: June 30, 2007 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File Number 000-52546 Oldwebsites.com, Inc. (Name of Small business Issuer in its charter) Utah (State or other jurisdiction of incorporation or organization) 98-0212805 (I.R.S.Employer Identification No.) 175 East 400 South Suite 900, Salt Lake City, Utah (Address of principal executive offices) 84111 (Zip Code) 801-531-0404 (Issuer's telephone number) www.oldwebsites.com (Web Address) (Copies to:) Steve Taylor, 175 East 400 South, Suite 900 Salt Lake City, Utah, 84111801 578-3283 Securities to be registered under Section 12 (b) of the Act: Title of each class: N/A Name of each exchange on which Registered:N/A Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X]No[ ] Check if there is no disclosure of delinquent filers pursuant to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or any amendment to this Form 10-QSB.[ X ] Securities to be registered under Section 12(g) of the Act:Common Shares No Par Value Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X ] State the number of shares outstanding of the issuer’s classes of common equity, as of the latest practicable date: July 31, 2007 – 9,100,000 OLDWEBSITES.COM, INC. FORM 10-QSB QUARTER ENDED June 30, 2007 TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements Condensed Balance Sheets – June 30, 2007 and December 31, 2006 (Unaudited) 3 Condensed Statements of Operations for the Three and Six Months Ended June 30, 2007 and 2006 (Unaudited) 4 Condensed Statements of Cash Flows for the Six Months EndedJune 30, 2007 and 2006 (Unaudited) 5 Notes to Condensed Financial Statements 6 Item 2. Management’s Discussion and Analysis 7 Item 3. Controls and Procedures 9 PART II – OTHER INFORMATION Item 1. Legal Proceedings 10 Item 2. Changes in Securities and Small Business Issuer Purchase of Equity Securities 10 Item 3. Default Upon Senior Securities 10 Item 4. Submission of Matters to a Vote of Security Holders 10 Item 5. Other Information 10 Item 6. Exhibits and Reports on Form 8-K 10 Signatures 11 2 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS OLDWEBSITES.COM, INC CONDENSED BALANCE SHEETS (UNAUDITED) June 30, December 31, 2007 2006 ASSETS Current Assets Cash $ 61,399 $ 8,689 Related party receivable- RecycleNet Corporation - 75,000 Total Assets $ 61,399 $ 83,689 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accrued expenses $ 2,800 $ - Deferred revenue 793 2,345 Total Current Liabilities 3,593 2,345 Stockholders' Equity Common shares - $0.00 par value; 100,000,000 shares authorized; 9,100,000 shares issued and outstanding 131,927 131,927 Accumulated deficit (74,121 ) (50,583 ) Total Stockholders' Equity 57,806 81,344 Total Liabilities and Stockholders' Equity $ 61,399 $ 83,689 See the accompanying notes to the condensed financial statements. 3 OLDWEBSITES.COM, INC CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) For The Three Months For The Six Months Ended June 30, Ended June 30, 2007 2006 2007 2006 Sales $ 1,368 $ 1,264 $ 2,176 $ 5,004 Selling, general and administrative expenses 15,414 2,393 25,714 4,655 Net Income (Loss) $ (14,046 ) $ (1,129 ) $ (23,538 ) $ 349 Basic and Diluted Income (Loss) Per Common Share $ - $ - $ - $ - Weighted-Average Common Shares Outstanding 9,100,000 9,100,000 9,100,000 9,100,000 See the accompanying notes to the condensed financial statements. 4 OLDWEBSITES.COM, INC CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) For The Six Months Ended June 30, 2007 2006 Cash Flows From Operating Activities: Net income (loss) $ (23,538 ) $ 349 Changes in assets and liabilities: Accrued expenses 2,800 - Deferred revenue (1,552 ) - Net Cash Provided By (Used In) Operating Activities (22,290 ) 349 Cash Flows From Investing Activities: Collection of related party receivable- RecycleNet Corporation 75,000 - Net Cash Provided by Investing Activities 75,000 - Cash Flows from Financing Activities - - Net Change in Cash 52,710 349 Cash at Beginning of Period 8,689 9,501 Cash at End of Period $ 61,399 $ 9,850 See the accompanying notes to the condensed financial statements. 5 OLDWEBSITES.COM, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1–ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES Organization and Nature of Operations– On December 22, 1997, Oldwebsites.com, Inc. (the “Company”) was organized under the laws of the State of Utah as a wholly-owned subsidiary of RecycleNet Corporation. Basis of Presentation — The accompanying condensed financial statements have been prepared by Oldwebsites.com, Inc. and are unaudited.In the opinion of management, the accompanying unaudited financial statements contain all adjustments (consisting of only normal recurring adjustments) necessary for a fair presentation in accordance with accounting principles generally accepted in the United States of America. The accompanying unaudited interim financial statements have been condensed pursuant to the rules and regulations of the Securities and Exchange Commission; therefore, certain information and disclosures generally included in financial statements have been condensed or omitted.The financial position and results of operations of the interim periods presented are not necessarily indicative of the results to be expected for the year ended December 31, 2007. Business Condition - Revenue to date in Oldwebsites.com, Inc. has been from online portal services, which focused on the composite materials industry.
